Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Hosaka (WO 2014/092126; citations refer to machine translation mailed 4/24/2021) discloses a resin film formed from a composition comprising a polyimide precursor, a cellulosic polymer, and an organic solvent [0001; 0013; 0179; 0182]. The tetracarboxylic dianhydride used to form the precursor is preferably one of several alicyclic compounds [0153-0156]. None of these compounds are tricylco cyclic, tetracyclo cyclic, or spirocyclic as required by the claimed invention. Nothing of record indicates it would have been obvious to one of ordinary skill in the art to modify Hosaka to arrive at the claimed invention.

Miki (WO 2015/012368; citations refer to machine translation mailed 6/9/2020) discloses a liquid crystal display element comprising a liquid crystal alignment film formed from (A) a cellulosic polymer, and (B) a polyimide precursor (abstract; p1; p3). The film is formed from a liquid crystal alignment treatment agent (composition) comprising the components (A) and (B), as well as an organic solvent (p4-5). The tetracarboxylic dianhydride used to form the precursor is preferably one of several alicyclic compounds (p15; also see p33 of original WO ‘368). None of these compounds are tricylco cyclic, tetracyclo cyclic, or spirocyclic as required by the claimed invention. Nothing of record indicates it would have been obvious to one of ordinary skill in the art to modify Miki to arrive at the claimed invention.

Boussaad (US 2012/0142825) discloses filled polyimides for use in films [0001]. The polyimide is formed from a solution comprising a blend of a polyimide precursor and a cellulosic polymer [0010-0013]. The cellulosic polymer has an average molecular weight of about 10,000-70,000 dalton [0070]. Organic solvents are used for the solution [0065; 0071]. The tetracarboxylic dianhydride used to form the precursor is preferably one of several aromatic compounds [0042-0049]. None of these compounds are tricylco cyclic, tetracyclo cyclic, or spirocyclic as required by the claimed invention. Nothing of record indicates it would have been obvious to one of ordinary skill in the art to modify Boussaad to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787